PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/327,630
Filing Date: 22 Feb 2019
Appellant(s): Jin et al.



__________________
Marina Cunningham
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed 3/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The rejection under 35 USC 112(b) for lack of antecedent basis issued in the Final Rejection dated 10/7/2020 is withdrawn. Applicant’s amendment filed 12/1/2020 cures this issue.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-11, 14-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moisidis (U.S. Patent Publication No. 2012/0227944, “Moisidis”, previously cited) alone. 

Regarding Claim 1, Moisidis discloses a heat exchanger (fig 2, embodiment shown in fig 6), comprising: 
a first header and a second header (see annotated fig 2, enclosed by 32, see ¶ 0019), with an axis of the first header being inclined relative to an axis of the second header (see annotated fig 2 below); and 
a plurality of heat exchange pipes (14) connected to the first header and the second header, the heat exchange pipes being bent (such as shown in fig 6),
wherein the plurality of heat exchange pipe comprises a first heat exchange pipe (see annotated fig 2 below) and a plurality of (n)th heat exchange pipes (rest of pipes 14).
However, Moisidis does not explicitly disclose herein the length of each (n)th heat exchange pipe is L1 -2(n- l )*H*tan (α/2):
wherein L1 is the length of the first heat exchange pipe:
wherein H is a center-to-center spacing of the plurality of heat exchange pipes: and
wherein α is an included angle between the first header and the second header.




    PNG
    media_image2.png
    554
    811
    media_image2.png
    Greyscale


	

Regarding Claim 5, Moisidis further discloses wherein: each heat exchange pipe (14) comprises a first part (see annotated fig 6 below) of the plurality of heat pipes connected to the first header (enclosed by 32) and a second part (see annotated fig 6 below) connected to the second header (enclosed by 32), the first part being inclined relative to the second part (as evident in fig 6 below). 

    PNG
    media_image3.png
    573
    804
    media_image3.png
    Greyscale

Regarding Claim 6, Moisidis further discloses wherein: the first part and the second part are formed by bending at a middle part of the heat exchange pipe (14, see annotated fig 6 below).

    PNG
    media_image4.png
    573
    804
    media_image4.png
    Greyscale
 
Regarding Claim 7, Moisidis further discloses wherein: each heat exchange pipe (14) of the plurality of heat exchange pipes comprises a first part (see annotated fig 6 below) connected to the first header (enclosed by 32), a second part (see annotated fig 6 below) connected to the second header (enclosed by 32), and a third part (see annotated fig 6 below) located between the first part and the second part, with the first part and the second part being inclined relative to the third part (as evident in fig 6).

    PNG
    media_image5.png
    573
    804
    media_image5.png
    Greyscale


Regarding Claim 8, Moisidis further discloses wherein: an included angle between the first part and the third part is equal to an included angle between the second part and the third part (see annotated fig 6 below).

    PNG
    media_image6.png
    573
    833
    media_image6.png
    Greyscale

Regarding Claim 9, Moisidis further discloses wherein: the first part is perpendicular to the first header, and the second part is perpendicular to the second header (such as shown  in annotated fig 6 below).

    PNG
    media_image7.png
    573
    861
    media_image7.png
    Greyscale

Regarding Claim 10, Moisidis further discloses wherein: the first header, the second header and each heat exchange pipe of the plurality of heat exchange pipes are in the same plane (such as shown in annotated fig 2 below).

    PNG
    media_image8.png
    571
    739
    media_image8.png
    Greyscale

Regarding Claim 11, Moisidis further discloses wherein: each heat exchange pipe of the plurality of heat exchange pipes protrudes to one side of a plane defined by the first header and the second header (such as shown in annotated fig 2 below).

    PNG
    media_image9.png
    571
    739
    media_image9.png
    Greyscale


Regarding Claim 14, Moisidis further discloses wherein: the heat exchange pipes (14) are arranged at identical intervals (see annotated fig 6 below). 

    PNG
    media_image10.png
    639
    878
    media_image10.png
    Greyscale

Regarding Claim 15, Moisidis further discloses wherein: first openings (58, can be seen in fig 3C) of the first header for inserting ends of the heat exchange pipes (14) into are arranged at equal intervals in the axial direction of the first header (see annotated fig 6 below, as the ends protrude from the plate for insertion into the header), and second openings (58, can be seen in fig 3C) of the second header for inserting ends of the heat exchange pipes into are arranged at equal intervals in the axial direction of the second header (see annotated fig 6 below); the intervals between the first openings of the first header are identical to the intervals between the second openings of the second header (as evident in fig 6).

    PNG
    media_image11.png
    639
    880
    media_image11.png
    Greyscale

Regarding Claim 16, Moisidis further discloses wherein: the heat exchange pipes (14) are arranged at identical intervals; first openings (58, can be seen in fig 3C) of the first header for inserting ends of the heat exchange pipes into are arranged at equal intervals in the axial direction of the first header (see annotated fig 6 above, as the ends protrude from the plate for insertion into the header), and second openings (58, can be seen in fig 3C) of the second header for inserting ends of the heat exchange pipes into are arranged at equal intervals in the axial direction of the second header (see annotated fig 6 above); the intervals between the first openings of the first header, the intervals between the second openings of the second header, and the intervals between the heat exchange pipes are identical (as evident in fig 6).

Regarding Claim 20, Moisidis further discloses wherein: the first part is perpendicular to the first header, and the second part is perpendicular to the second header (see annotated fig 6 below).

    PNG
    media_image7.png
    573
    861
    media_image7.png
    Greyscale



	Regarding Claim 21,  Moisidis further discloses wherein the difference in length between adjacent heat exchange pipes of the plurality of heat exchange pipes (14) is 2*H*tan(α/2) (since the length of each (n)th heat exchange pipe is L I -2(n- l )*H*tan (α/2)). 

3.	Claims 1 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yannick et al. (Chinese Patent Publication CN103925742B, “Yannick”) alone.

Regarding Claim 1, Yannick discloses a heat exchanger (10, fig 1), comprising: 
a first header (11) and a second header (22), with an axis of the first header being inclined relative to an axis of the second header (see annotated fig 2 below); and 
a plurality of heat exchange pipes (13) connected to the first header and the second header, the heat exchange pipes being bent (see annotated fig 2 below, page 13, lines 10-20 of translation). 
wherein the plurality of heat exchange pipe comprises a first heat exchange pipe (see annotated fig 2 below) and a plurality of (n)th heat exchange pipes (rest of pipes 13).
However, Yannick does not explicitly disclose wherein the length of each (n)th heat exchange pipe is L I -2(n- l )*H*tan (α/2):
wherein LI is the length of the first heat exchange pipe:
wherein H is a center-to-center spacing of the plurality of heat exchange pipes: and
wherein α is an included angle between the first header and the second header.
However, since Yannick teaches varying the length of each n(th) heat exchange pipe as they extend away from the first heat exchange pipe which would be inherently dependent on the center-to-center spacing of each tube and an included between the headers this exact spacing is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the length of the tubes would directly affect the heat exchange efficiency of the device, as it would directly affect the airflow through the heat exchanger, the amount of fin space, as well as the surface area of the tubes. Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed for Yannick to have the length of each (n)th heat exchange pipe be L I -2(n- l )*H*tan (α/2) in order to optimize the heat exchange efficiency. 


    PNG
    media_image12.png
    580
    715
    media_image12.png
    Greyscale



Regarding Claim 17, Yannick further disclose a heat exchanger module (fig 2), comprising: the heat exchanger (10) as claimed in claim 1; and a rectangular heat exchanger (20, see annotated fig 2 below) connected to the heat exchanger.

    PNG
    media_image13.png
    653
    748
    media_image13.png
    Greyscale

Regarding Claim 18, Yannick discloses an air conditioning system (page 1, lines 18-20 of translation), comprising: the heat exchanger (10) as claimed in claim 1.

Regarding Claim 19, Yannick disclose an air conditioning system (page 1, lines 18-20 of translation), comprising: the heat exchanger module (fig 2) as claimed in claim 17.



(2) Response to Argument
	Appellant argues (page 6) that the 112(b) rejection should be withdrawn as the antecedent basis issue cited in the Final Rejection dated 10/7/2020 was fixed in the amendments filed 12/1/2020. The Examiner agrees; these claims were entered as stated in the advisory action 12/22/2020 for the reason they only fixed an antecedent basis issue. Thus the rejection has been withdrawn. 
Appellant argues (pages 6-9), in regards to the rejection of claims 1, 5-11, 14-16, 20, and 21 under 35 U.S.C 103 over Moisidis, that the length of each (n)th heat exchanger pipe is not a recognized result-effective variable as stated in the rejection. The MPEP requires that the prior art must recognize the claimed variable being a result-effective variable (MPEP § 2144.05, III). The Examiner failed to establish that the Moisidis recognizes that the length of each heat exchanger pipe is a result-effective variable based on the first heat exchanger pipe length, center-to-center spacing, and included angle of the first and second headers. Rather, the Examiner simply states asserts that the length of the tube would directly affect the heat exchange efficiency.  The Examiner respectfully disagrees; the clams require that the length of an n(th) heat exchange pipe is equal to L1-2(n- l )*H*tan (α/2), wherein L1 is the length of the first heat exchange pipe, wherein H is a center-to-center spacing of the plurality of heat exchange pipes, and wherein α is an included angle between the first header and the second header. This relationship results in each successive fin being linearly smaller than the previous as a result of the spacing of the pipes and angle of the headers. Although Moisidis fails to disclose the above equation, it still holds true for Moisidis that the length of each n(th) pipe linearly decreases as a result of the spacing of the pipes and angle of the headers due to the symmetry of the pipes (please see illustration below for clarification). A person of ordinary skill in the art would  2144.05, II, B. Since it is in the technical grasp of one of ordinary skill that the length of an n(th) tube is a result of the spacing of the pipes and the angle of the headers and there are a finite number of predictable solutions with an expectation of success it would be obvious to optimize the pipe lengths such that they align with the equation of L1-2(n- l )*H*tan (α/2). 



    PNG
    media_image14.png
    539
    694
    media_image14.png
    Greyscale




    PNG
    media_image15.png
    503
    1094
    media_image15.png
    Greyscale

	Appellant argues (pages 9-11), in regards to the rejection of claims 1, 5-11, 14-16, 20, and 21 under 35 U.S.C 103 over Moisidis, that the Examiner incorrectly states that the length of the heat exchanger pipe “inherently” depends on the center-to-center spacing and included angle. However, since Moisidis’s heat exchange pipes are bent the length of the heat exchange pipes can vary significantly based on the chosen shape and/or radius of curvature of the heat exchanger pipes. The Examiner respectfully disagrees; in the relied upon embodiment of Moisidis shown in figure 6, each pipe has four bends with equal angles. There is no suggestion in the disclosure of Moisidis or in the rejection to vary these bends relative to one another or deviating from the symmetry of the pipes. Even arguing that the length of each segment of the 
Appellant argues (pages 12-14), in regards to the rejection of claims 1 and 17-19 under 35 U.S.C 103 over Yannick, that the length of each (n)th heat exchanger pipe is not a recognized result-effective variable as stated in the rejection. The MPEP requires that the prior art must recognize the claimed variable being a result-effective variable (MPEP § 2144.05, III). The Examiner failed to establish that the Moisidis recognizes that the length of each heat exchanger pipe is a result-effective variable based on the first heat exchanger pipe length, center-to-center spacing, and included angle of the first and second headers. Rather, the Examiner simply states asserts that the length of the tube would directly affect the heat exchange efficiency.  The Examiner respectfully disagrees; the clams require that the length of an n(th) heat exchange pipe is equal to L1-2(n- l )*H*tan (α/2), wherein L1 is the length of the first heat exchange pipe, wherein H is a center-to-center spacing of the plurality of heat exchange pipes, and wherein α is an included angle between the first header and the second header. This relationship results in each successive fin being linearly smaller than the previous as a result of the spacing of the pipes and angle of the headers. Although Yannick fails to disclose the above equation, it still holds true in Yannick that the length of each n(th) pipe linearly decreases as a result of the spacing of the pipes and angle of the headers due to the symmetry of the pipes (please see illustration below for clarification). A person of ordinary skill in the art would understand the spacing of the pipes and angle of headers would determine a length of a given tube without an explicit teaching, the MPEP teaches that when there is design need (in this case the optimization of a heat exchanger)  2144.05, II, B. Since it is in the technical grasp of one of ordinary skill that the length of an n(th) tube is a result of the spacing of the pipes and the angle of the headers and there are a finite number of predictable solutions with an expectation of success it would be obvious to optimize the pipe length such that it aligns with the equation of L1-2(n- l )*H*tan (α/2). 

    PNG
    media_image14.png
    539
    694
    media_image14.png
    Greyscale

Further it should be understood the claimed equation is simply the relationships between the length tubes if they were straight lines. As shown below the claimed relationship is reached by solving for Ln when the tubes are perfectly horizontal. 

    PNG
    media_image15.png
    503
    1094
    media_image15.png
    Greyscale


Appellant argues (pages 14-15), in regards to the rejection of claims 1 and 17-19 under 35 U.S.C 103 over Yannick, that the Examiner incorrectly states that the length of the heat exchanger pipe “inherently” depends on the center-to-center spacing and included angle. However, since Yannick’s heat exchange pipes are bent the length of the heat exchange pipes can vary significantly based on the chosen shape and/or radius of curvature of the heat exchanger pipes. The Examiner respectfully disagrees; in the relied upon embodiment of Yannick shown in figure 1, each pipe has two bends with equal angles. There is no suggestion in the disclosure of Yannick or in the rejection to vary these bends relative to one another or to deviate from the symmetry of the pipes. Even arguing that the length of each segment of the pipe between and on the outside of these bend can vary the full length of any give pipe would not change at a given angle of the headers. Any change in the full length in a pipe with four equal 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763  

                                                                                                                                                                                                      /Anthony Knight/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.